Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
1.          Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 04/28/21 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
3.          The drawings filed on 02/07/21.  These drawings are acceptable.
CLAIM INTERPRETATION
4.        The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.        The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “imaging acquisition device, control device” in the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
7.         A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“imaging acquisition device” – a surveilling camera, (Applicant’s Application Pub. No. 2021/0157131, [0059]).
“control device” – No definition in the specification. For the purpose of examination, the claims are interpreted in view of the objections/rejections indicated above as follow:  any computer/processor/electronic circuit.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
8.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

10.          Claim(s) 1, 3-8, 10-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikefuji (Pub. No. 2017/0002307) in view of Ali et al. (U.S. Pub. No. 2017/0343502). Hereafter “Ikefuji”, “Ali”.
            Regarding Claim(s) 1, 3, 12, Ikefuji teaches 
            a housing, (figures 1, 2, 4, container 11 is not different from a housing);
            a heater in the housing, (figures 1, 2, 4, heaters 13, 15, 16);
            a first electrode electrically connected to a heater, ([0077], lines 9-12); 
            a second electrode electrically connected to the heater, ([0077], lines 9-12); 
            a sensor to measure humidity inside the housing of the imaging acquisition device, ([0056]; figure 4, humidity sensor 61; figure 1 imaging apparatus 100 is not different from the imaging acquisition device); and
            a control device electronically connected with the sensor, ([0056], figure 4, humidity regulation unit 60 is not different from a control device).
           However, Ikefuji does not teach a ring heater.  Ali teaches a ring heater, ([0079]; Figure 8, ring heaters 2, 4).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Ikefuji by having a ring heater in order to implement the apparatus with a specific shape for the heater.

      Regarding Claim(s) 4-5, although Ikefuji does not teach a hook engaged with the bayonet structure of the fixing device.  The difference between the claimed invention and the Ikefuji device is the shape of the fixing device.  Although the Ikefuji device does not teach the exact shape of the fixing device as that claimed by Applicant, the shape differences are considered obvious and are not patentable unless unobvious or unexpected results are obtained from these changes.  Additionally, the Applicant has presented no discussion in the specification which convinces the Examiner that the particular shape of the fixing device is anything more than one of numerous shapes a person of ordinary skill in the art would find obvious for the purpose of providing support.  In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that these changes produce no functional differences and therefore would have been obvious.	

      Regarding Claim(s) 6, 13, Ikefuji teaches the device further includes a lens of an image acquisition device, (figure 1, lens 23). Although Ikefuji the ring heater and the lens are co-axial, and a diameter of the ring heater is 2mm to 4mm larger than a diameter of the lens, or a shape of the ring heater is complementary to a shape of the lens, the shape differences are considered obvious and are not patentable unless unobvious or unexpected results are obtained from these changes.  Additionally, the Applicant has presented no discussion in the specification which convinces the Examiner that the particular shape of the shape and position and size of ring heater and lens is anything more than one of numerous shapes/positions/sizes a person of ordinary skill in the art would find obvious for the purpose of providing support.  In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that these changes produce no functional differences and therefore would have been obvious.

      Regarding Claim(s) 7, 8, Ikefuji teaches to measure a temperature inside the housing, determine whether the temperature measured by the sensor exceeds a temperature threshold; ([0074]. Temperature regulation is not different from to compare to a temperature threshold).  Ikefuji teaches control a power supply to stop supplying electrical current to the ring heater via the first electrode and the second electrode, ([0077].  It is inherent that electric current is controlled by a power supply).  

      Regarding Claim(s) 10, Ikefuji teaches a conductive connector electronically connected to the first electrode, the second electrode, and a power supply, (figure 1, it is inherent that control unit 30, temperature unit 12, host computer 50 must electronically connected to each other via conductive connector).

      Regarding Claim(s) 11, Ikefuji teaches the housing is transparent, ([0010, 0011, 0022-0030]).

11.          Claim(s) 2, 19-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikefuji (Pub. No. 2017/0002307) in view of Ali et al. (U.S. Pub. No. 2017/0343502) further in view of Morikawa et al. (U.S. Pub. No. 2015/0219364). Hereafter “Ikefuji”, “Ali”, “Morikawa”.
              Regarding Claim(s) 2, Ikefuji teaches control a power supply to supply electrical current to the ring heater through the first electrode and the second electrode, ([0077].  It is inherent that electric current is controlled by a power supply).  However, Ikefuji does not teach determine whether the humidity measured by the sensor exceeds a humidity threshold; and upon a determination that the humidity measured by the sensor exceeds the humidity threshold.  Morikawa teaches determine whether the humidity measured by the sensor exceeds a humidity threshold; and upon a determination that the humidity measured by the sensor exceeds the humidity threshold, ([0130]).

            Regarding Claim(s) 19, Ikefuji teaches 
            a housing, (figures 1, 2, 4, container 11 is not different from a housing);
            a heater in the housing, (figures 1, 2, 4, heaters 13, 15, 16);
            a first electrode electrically connected to a heater, ([0077], lines 9-12); 
            a second electrode electrically connected to the heater, ([0077], lines 9-12); 
            a sensor to measure humidity inside the housing of the imaging acquisition device, ([0056]; figure 4, humidity sensor 61; figure 1 imaging apparatus 100 is not different from the imaging acquisition device); and
            a control device electronically connected with the sensor, ([0056], figure 4, humidity regulation unit 60 is not different from a control device).
           However, Ikefuji does not teach a ring heater.  Ali teaches a ring heater, ([0079]; Figure 8, ring heaters 2, 4).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Ikefuji by having a ring heater in order to implement the apparatus with a specific shape for the heater.
	Further, Ikefuji also teaches control a power supply to supply electrical current to the ring heater through the first electrode and the second electrode, ([0077].  It is inherent that electric current is controlled by a power supply).  However, Ikefuji does not teach determine whether the humidity measured by the sensor exceeds a humidity threshold; and upon a determination that the humidity measured by the sensor exceeds the humidity threshold.  Morikawa teaches determine whether the humidity measured by the sensor exceeds a humidity threshold; and upon a determination that the humidity measured by the sensor exceeds the humidity threshold, ([0130]).
      Regarding Claim(s) 20, Ikefuji teaches to measure a temperature inside the housing, determine whether the temperature measured by the sensor exceeds a temperature threshold; ([0074]. Temperature regulation is not different from to compare to a temperature threshold).  Ikefuji teaches control a power supply to stop supplying electrical current to the ring heater via the first electrode and the second electrode, ([0077].  It is inherent that electric current is controlled by a power supply).  

12.          Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikefuji (Pub. No. 2017/0002307) in view of Ali et al. (U.S. Pub. No. 2017/0343502) further in view of Takahashi et al. (U.S. Pat. No. 4,500,412). Hereafter “Ikefuji”, “Ali”, “Takahashi”.
            Regarding Claim(s) 9, Ikefuji teaches all the limitations of claim 1 as stated above except for heater is made of electrically conductive silica.  Ikefuji teaches heater is made of electrically conductive silica, (Abstract, column 3, lines 42-47). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Ikefuji by having heater is made of electrically conductive silica in order to implement heater efficiently.

Allowable Subject Matter
13.          Claims 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 14. 
15.          As claim 14, the prior art of record taken alone or in combination, fails to disclose or render obvious a device, comprising a first electrode electrically connected to a ring heater; a second electrode electrically connected to the ring heater; a sensor to measure humidity inside the housing of the imaging acquisition device; and wherein the housing includes a transparent target light transmission media, the target light transmission media including a first surface inside the housing, and a second surface outside the housing and substantially parallel to the first surface, and the sensor includes: a first light guide, including a first end to receive a light beam; and a second end connected to the first surface to output the light beam at a predetermined angle with respect to the first surface, so that when the light beam enters the target light transmission media from the first light guide, the light beam perfectly reflects between the first surface and the second surface of the target light transmission media; and a second light guide, including a first end connected to at least one of the first surface or the second surface to receive the light beam after the light beam is perfectly reflected between the first surface and the second surface, and a second end to output the light beam; in combination with the rest of the limitations of claims 1 and 14.
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
September 29, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877